Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 11, 2019

                                      No. 04-18-00900-CV

               IN THE ESTATE OF MARJORIE A. CHILDS, DECEASED.,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2014PC0056
                         The Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       After this court granted Appellant’s first motion for extension of time to file the brief, we
set Appellant’s brief due on March 14, 2019. Before the due date, Appellant filed an unopposed
second motion for extension of time to file the brief until March 29, 2019.
       Appellant’s motion is GRANTED. Appellant’s brief is due on March 29, 2019. See
TEX. R. APP. P. 38.6(d).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court